Exhibit 10.30
 
 
AMENDMENT NO. 13 TO LOAN AGREEMENT
(CVTI/Covenant Transport)




THIS AMENDMENT NO. 13 TO LOAN AGREEMENT, dated as of August 31,
2007 (the "Amendment"), is entered into by and among THREE PILLARS FUNDING LLC
(formerly known as THREE PILLARS FUNDING CORPORATION), ("Three
Pillars"), SUNTRUST ROBINSON HUMPHREY, INC., formerly known as SunTrust Capital
Markets, Inc., as administrator (the "Administrator"), CVTI RECEIVABLES CORP.
("CVTI"), and COVENANT TRANSPORTATION GROUP, INC., formerly known as Covenant
Transport, Inc., a Nevada corporation, ("Covenant"). Capitalized terms used and
not otherwise defined herein are used as defined in the Loan Agreement, dated as
of December 12, 2000 among Three Pillars, the Administrator, CVTI and Covenant
(as amended to date, the "Loan Agreement").


WHEREAS, the parties hereto desire to further amend the Loan Agreement in
certain respects as provided herein;


NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:


SECTION 1.                                Amendments to the Loan Agreement.


(a)           The definition of "Concentration Limit" is hereby amended in its
entirety to read as follows:


"Concentration Limit:  For (1) any Obligor that is not a Special Obligor (a)
whose (i) short term unsecured debt rating is (A) equal to both A1+ by S&P and
P1 by Moody's, 12.0%, (B) equal to both A1 by S&P and P1 by Moody's, 10.0%, (C)
equal to both A2 by S&P and P2 by Moody's, 8.0%, (D) equal to both A3 by S&P and
P3 by Moody's, 7.0%; provided, however, if such Obligor is rated by both Moody's
and S&P and has a split rating, the applicable rating will be the lower of the
two ratings, or (ii) in the absence of short term unsecured debt ratings by both
Rating Agencies, whose long term unsecured debt rating is (A) equal to both AAA
by S&P and Aaa by Moody's, 12.0%, (B) equal to both AA-, AA or AA+ by S&P and
Aa3, Aa2 or Aal by Moody's, 10.0%, (C) equal to both A-, A or A+ by S&P and A3,
A2 or Al by Moody's, 8.0%, (D) equal to both BBB-, BBB or BBB+ by S&P and Baa3,
Baa2 or Baal by Moody's, 7.0%; provided, however, if such Obligor is rated by
both Moody's and S&P and has a split rating, the applicable rating will be the
lower of the two ratings or (b) that has no short term unsecured debt rating or
long term unsecured debt rating or is rated below any of the foregoing rating
categories, 3.0%, in each case, of the Aggregate Unpaid Balance, (2) any Special
Obligor, the percentage of the Aggregate Unpaid Balance set forth for such
Special Obligor in the definition thereof and (3) for all Governmental Obligors,
in the aggregate, 4.0% of the Aggregate Unpaid Balance."

 
 

--------------------------------------------------------------------------------

 



(b)           Clause (f) of the definition of "Eligible Receivable" is hereby
deleted.


(c)           Clause (i) of the definition of "Eligible Receivable" is hereby
amended in its entirety to read as follows:


"(i) the Obligor of which is either a Governmental Obligor or a United States
resident;"


(d)           Clause (j) of the definition of "Eligible Receivable" is hereby
amended in its entirety to read as follows:


"(j) the Obligor of which is not an Affiliate of any Originator;"


(e)           A new definition of "Governmental Obligor" is hereby added in
appropriate alphabetical order, as follows:


"Governmental Obligor: Any Obligor that is either the government of the United
States or any other Governmental Authority."


(f)           The definition of "Special Obligor" is hereby amended in its
entirety to read as follows:


"Special Obligor: Each of Shaw Industries, Inc., with a Concentration Limit of
6.0% and Georgia-Pacific LLC with a Concentration Limit of 8.0%."


(g)           The name of the Master Servicer is hereby changed from Covenant
Transport, Inc. to Covenant Transportation Group, Inc. and all references in the
Loan Agreement to Covenant Transport, Inc., except to the extent such references
are to Covenant Transport, Inc, a Tennessee corporation (including to such
entity as an Originator), are hereby changed to refer to Covenant Transportation
Group, Inc.


SECTION 2.                                Effect of Amendment.


Except as modified and expressly amended by this Amendment, the Loan Agreement
is in all respects ratified and confirmed, and all the terms, provisions and
conditions thereof shall be and remain in full force and effect. This Amendment
shall be effective as of the date (the "Effective Date") on which each of the
parties hereto delivers to the Administrator a fully executed original of this
Amendment. On and after the Effective Date, all references in the Loan Agreement
to "this Agreement," "hereto," "hereof," "hereunder" or words of like import
refer to the Loan Agreement as amended by this Amendment.

 
 

--------------------------------------------------------------------------------

 



SECTION 3.                                Binding Effect.


This Amendment shall be binding upon and inure to the benefit of the parties to
the Loan Agreement and their successors and permitted assigns.


SECTION 4.                                Governing Law.


This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.


SECTION 5.                                Execution in Counterparts;
Severability.


This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original, and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
by facsimile shall be effective as delivery of a manually executed counterpart
of this Amendment. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.


[Remainder of Page Intentionally Left Blank]





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duty authorized, as of the date first above
written.


THREE PILLARS:
THREE PILLARS FUNDING LLC
     
By:
/s/ Doris J. Hearn
   
Title: Vice President
     
THE BORROWER:
CVTI RECEIVABLES CORP.
     
By:
/s/ Richard B. Cribbs
   
Title: Treasurer
     
THE ADMINISTRATOR:
SUNTRUST ROBINSON HUMPHREY, INC.
     
By:
/s/ Michael G. Maza
   
Title: Managing Director
     
THE MASTER SERVICER:
COVENANT TRANSPORTATION GROUP, INC.,
a Nevada holding corporation
     
By:
/s/ Richard B. Cribbs
   
Title: Vice President, Chief Accounting Officer



( Signature Page to Amendment No. 13 to Loan Agreement (CVTI/Covenant
Transport))


Back to Form 10-K [form10k.htm]